           Case 2:19-cv-01574-ER Document 47 Filed 08/26/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LITIGATION SUPPORT SERVICES, LLC                         :     CIVIL ACTION
                                                         :
                                                         :
               v.                                        :
                                                         :
ARKADIY LYAMPERT, et al.                                 :     NO. 19-1574

                                              NOTICE

                                                               August 26, 2019

Before: THOMAS J. RUETER, UNITED STATES MAGISTRATE JUDGE

              Please be advised that a settlement conference in the above-captioned case will be
held on September 11, 2019 at 10:00 a.m. The conference will take place in Courtroom 3-C,
Third Floor, United States Courthouse, 601 Market Street, Philadelphia, Pennsylvania.

               If trial counsel is on trial in a court of record prior to the time of the conference,
the Judge and opposing counsel should be advised of this in writing at the earliest possible date
and another attorney in such trial counsel's office, who should be as familiar as is feasible with
the case and have authority from the client and an evaluation of the case for settlement purposes,
should appear at the conference. 1

              Failure to comply with this directive may result in the imposition of sanctions.
The conference will be continued to another date only in exceptional cases.

                                                   By:


                                                   s/ Deborah A. Owens
                                                   Deborah A. Owens
                                                   Deputy Clerk
                                                   Telephone No. 215-597-0048
                                                   Fax No. 215-580-2392




1       Clients, including Arkadiy Lyampert, and insurance adjusters are required to attend
settlement conferences, unless excused by the court. If so excused, the client and insurance adjusters
must be available by telephone. In a personal injury case where a plaintiff’s workmen’s
compensation carrier is seeking satisfaction of its lien on any recovery, the plaintiff’s attorney must
have the representative of the carrier present or available by telephone. Judge Rueter does not
require submissions in advance, although he invites all parties to submit any information they believe
would be helpful at least two days prior to the conference.
